ICJ_103_Diallo_GIN_COD_2010-11-30_JUD_01_ME_04_FR.txt.       OPINION DISSIDENTE DE M. LE JUGE BENNOUNA

[Texte original français]

   Lien entre l’arrestation, la détention et l’expulsion de M. Diallo et la viola-
 ion de ses droits propres en tant qu’associé — Recouvrement des créances —
Associé unique — Entrave à l’exercice des droits — Exercice des fonctions
dévolues aux assemblées générales des sociétés — Droit de prendre part aux
assemblées générales et d’y voter — Droit d’exercer les fonctions de
gérant — Droit de surveiller et de contrôler la gérance des sociétés — Usus et
 ructus du droit de propriété sur les parts sociales.


   1. J’ai voté contre le point 6 du dispositif de l’arrêt, qui « [d]it que la
République démocratique du Congo n’a pas violé les droits propres de
M. Diallo en tant qu’associé des sociétés Africom-Zaïre et Africontai-
ners-Zaïre », étant convaincu que le caractère illicite et arbitraire de
 ’arrestation, de la détention et de l’expulsion de M. Diallo (points 2 à 4
du dispositif) a eu pour conséquence la violation de ses droits propres en
 ant qu’associé des deux sociétés.
   2. La Cour avait réservé, dans son arrêt du 24 mai 2007 sur les excep-
 ions préliminaires (Ahmadou Sadio Diallo (République de Guinée
c. République démocratique du Congo), exceptions préliminaires, arrêt,
C.I.J. Recueil 2007 (II), p. 606, par. 66), l’appréciation, au stade du
 ond, « [d]es effets sur ces divers droits [en tant qu’associé et gérant] des
mesures prises à l’encontre de M. Diallo ». Il est apparu clairement, lors
de la phase au fond de cette affaire, que, si M. Diallo a été détenu à deux
reprises, en 1988-1989 et en 1995-1996, puis expulsé finalement de la
RDC, ce n’est pas par simple caprice des autorités de ce pays, mais parce
qu’il avait tenté chaque fois d’obtenir le recouvrement des créances qui
seraient dues à ses sociétés par l’Etat ou par des entreprises dans lesquel-
 es ce dernier détient une part importante du capital. Ainsi, la créance de
 a société Africom-Zaïre sur l’Etat dans l’affaire du « papier-listing » a été
reconnue par le ministre des finances, qui a émis des lettres de change
pour son règlement, puis suspendue sur ordre du premier ministre le
14 janvier 1988, M. Diallo ayant été accusé d’« escroquerie ». Il sera, le
25 janvier suivant, détenu et incarcéré, sur ordre du premier ministre,
pendant près d’un an, sans jugement et sans que l’Etat ne se soit acquitté
de sa dette à l’égard de la société Africom-Zaïre.
   3. M. Diallo sera confronté à des difficultés similaires lorsqu’il a
engagé des actions en justice pour récupérer les dettes dues par des entre-
prises pétrolières de la RDC à la société Africontainers-Zaïre. Il a obtenu
ainsi du tribunal de grande instance de Kinshasa, le 13 juin 1995, la
condamnation de la société Zaïre Shell au paiement d’une somme de
13 millions de dollars des Etats-Unis à la société Africontainers-Zaïre,

89

cette décision étant exécutoire. Mais il ne parviendra cependant jamais à
 a faire exécuter ; ayant été l’objet d’un décret d’expulsion du premier mi-
nistre le 31 octobre de cette année, il sera arrêté dès le 5 novembre et
expulsé de la RDC le 31 janvier 1996. Entre-temps, soit le 15 novem-
bre 1995, les sociétés Zaïre Fina et Zaïre Mobil Oil ont saisi le premier
ministre d’une lettre ayant pour objet la « tentative d’escroquerie et de
déstabilisation des sociétés pétrolières par Diallo Ahmadou Sadio ». Les
deux sociétés appellent l’attention du premier ministre sur le fait que,
« en juin 1995, M. Diallo Ahmadou Sadio, un sujet guinéen, a fait
condamner Zaïre Shell à USD 13 000 000 » et que, « fort de ce succès,
M. Diallo menace actuellement Zaïre Mobil Oil et Zaïre Fina » sur la
base de « créances à la fois imaginaires et extravagantes ». Elles ajoutent
qu’elles « craignent que la cupidité de Diallo ne mette en péril leur exis-
 ence en compromettant leurs activités commerciales ainsi que la sécurité
des emplois pour les travailleurs », avant de conclure : « c’est pourquoi
nous sollicitons l’intervention du gouvernement pour prévenir les cours et
 ribunaux des agissements de M. Diallo Ahmadou Sadio dans son entre-
prise de déstabilisation des sociétés commerciales ».
   4. S’agissant d’une lettre adressée au premier ministre par des entre-
prises de la RDC où l’Etat détient une partie substantielle du capital,
celle-ci montre bien le motif réel de la détention et de l’expulsion de
M. Diallo, à savoir les actions qu’il a engagées devant la justice pour
récupérer les créances détenues par la société Africontainers-Zaïre contre
des entreprises congolaises. Il importe peu que cette lettre soit postérieure
au décret d’expulsion, dans la mesure où elle se fonde sur la condamna-
 ion de la société Zaïre Shell, le 13 juin 1995, par le tribunal de grande
 nstance de Kinshasa.
   5. D’ailleurs, la Cour a relevé elle-même que
     « il est difficile de ne pas percevoir un lien entre l’expulsion de
     M. Diallo et le fait qu’il ait tenté d’obtenir le recouvrement des
     créances qu’il estimait être dues à ses sociétés par, notamment, l’Etat
     zaïrois ou des entreprises dans lesquelles ce dernier détient une part
     importante du capital, en saisissant à cette fin les juridictions civiles »
     (arrêt, par. 82).
Mais elle n’en a pas tiré les conséquences quant aux atteintes, qui allaient
résulter de l’expulsion, aux droits propres de M. Diallo en tant qu’associé.

  6. Donc, manifestement, les autorités de la RDC ont voulu chasser
M. Diallo du territoire de ce pays pour qu’il ne puisse plus exercer ses
droits propres en tant qu’associé et gérant des sociétés Africom-Zaïre et
Africontainers-Zaïre. Il est dès lors difficile de comprendre comment la
Cour peut conclure (point 6 du dispositif) à la non-violation, par la
RDC, de ces droits, alors que l’objectif même de la mesure d’expulsion de
M. Diallo était de l’empêcher de s’occuper de ses sociétés. En effet, cela
reviendrait à reconnaître que les autorités de ce pays pouvaient se débar-
rasser ainsi de M. Diallo et l’écarter de la gestion de ses affaires, lesquelles

90

vont décliner rapidement, sans enfreindre en quoi que ce soit le droit
 nternational, qui permet à l’Etat national de M. Diallo de mettre en
cause la responsabilité de la RDC pour des actes illicites portant atteinte
aux droits propres de M. Diallo en tant qu’associé.
   7. C’est dire à quel point les conclusions de la majorité, sur ce point,
peuvent constituer un grave précédent si elles sont perçues comme un
« blanc-seing » à des manœuvres destinées à neutraliser des investisseurs
étrangers en les expulsant du territoire où ils exercent leurs activités. Une
 elle situation est d’autant plus préoccupante qu’il est admis, dans cette
affaire, que M. Diallo est devenu, de fait, l’unique associé des deux socié-
 és et qu’il « dirigeait et contrôlait pleinement la société Africom-Zaïre, il
dirigeait et contrôlait aussi pleinement, de manière directe ou indirecte, la
société Africontainers-Zaïre » (arrêt, par. 110).
   8. Certes, selon la jurisprudence Barcelona Traction, il y a une distinc-
 ion entre les droits de l’actionnaire et ceux de la société, une atteinte aux
seconds n’implique pas nécessairement une violation des premiers (Barce-
 ona Traction, Light and Power Company, Limited (Belgique c. Espagne),
deuxième phase, arrêt, C.I.J. Recueil 1970, p. 36, par. 46). Mais une cou-
pure entre l’associé unique et sa société est susceptible d’entraîner une
violation des droits de l’un et de l’autre. Cet associé étant privé de l’exer-
cice de ses droits, la société va se trouver comme un navire à la dérive et
elle finira inéluctablement par sombrer ; ce qui sera le cas des sociétés
Africom-Zaïre et Africontainers-Zaïre.
   9. Les droits propres de M. Diallo, tels que réclamés par la Guinée,
concernent le droit de prendre part aux assemblées générales et d’y voter,
 e droit d’être nommé gérant et d’exercer ces fonctions, le droit de sur-
veiller et de contrôler la gérance des sociétés et le droit de propriété sur
 es parts sociales (arrêt, par. 116).
   10. S’agissant du droit de prendre part à des assemblées générales et
d’y voter, la Cour relève qu’aucun élément n’atteste qu’une assemblée
générale de l’une ou l’autre des sociétés se soit tenue avant ou après
 ’expulsion de M. Diallo, condition nécessaire pour que celui-ci puisse y
participer. Elle se demande, dès lors, si M. Diallo a été privé du droit de
convoquer l’assemblée générale, laquelle doit se tenir sur le territoire
congolais, et conclut que tel n’a pas été le cas (ibid., par. 121). Elle ajoute
en outre que l’intéressé aurait pu se faire représenter par un mandataire.
   11. Un tel raisonnement, qui s’attache à l’aspect purement formel du
droit propre de M. Diallo de convoquer les assemblées générales de ses
sociétés, lesquelles doivent se tenir en RDC, ne prend absolument pas en
compte la nature du lien qui l’unit à celles-ci. En effet, étant l’unique
associé, on conçoit aisément que M. Diallo exerçait directement lui-même
 es pouvoirs dévolus à l’assemblée générale, notamment l’affectation des
bénéfices, et qu’en réalité le problème qui se posait, au lendemain de son
expulsion, n’était pas tant le droit de convoquer l’assemblée générale que
celui d’exercer les fonctions dévolues à celle-ci. Et, manifestement, il était
 e seul à pouvoir le faire et il en a été privé comme conséquence de son
expulsion.

91

   12. La majorité, relevant que M. Diallo pouvait nommer un manda-
 aire pour la société Africom-Zaïre mais non pour Africontainers-Zaïre, a
poussé le souci du formalisme au point de friser la caricature, soulignant
que « M. Diallo pouvait, en sa qualité d’associé d’Africontainers-Zaïre,
désigner le « représentant ou ... préposé » d’Africom-Zaïre pour le repré-
senter à une assemblée générale d’Africontainers-Zaïre » (arrêt, par. 125).
   13. Partant du fait que M. Diallo est partenaire de la société Africom-
Zaïre (dont il est l’unique associé) dans Africontainers-Zaïre, la majorité
a considéré que, en nommant son mandataire au titre de la première
société, il ne tomberait plus sous le coup de l’interdiction prévue par
 ’article 22 du statut d’Africontainers-Zaïre. De telles contorsions formel-
 es sont surprenantes, surtout qu’au bout du chemin le problème reste le
même, à savoir que M. Diallo est privé de son droit d’exercer réellement
 es fonctions dévolues à l’assemblée générale de l’une ou l’autre des socié-
 és, dont il est l’unique associé.
   14. Si l’on admet, comme l’avait souligné la Cour dans son arrêt de
2007 sur la compétence, que « M. Diallo, qui avait la qualité d’associé des
deux sociétés Africom-Zaïre et Africontainers-Zaïre, exerçait également
 es fonctions de gérant pour chacune d’entre elles », il reste encore à se
demander si l’exercice de ces fonctions n’a pas été violé par la RDC. La
Cour, statuant au fond, estime que, « [s]’il est vrai qu’il a pu être plus dif-
ficile pour M. Diallo d’exercer ses fonctions de gérant du fait qu’il se
 rouvait hors du territoire de la RDC, la Guinée n’a pas démontré que
cela lui avait été impossible » (ibid., par. 135). Or, on ne voit pas com-
ment une telle démonstration pouvait se faire. Ne suffisait-il pas, pour la
Cour, d’en revenir au contexte de l’expulsion de M. Diallo, qui avait été
mis à l’index par les autorités congolaises, lesquelles l’ont accusé de cor-
ruption ainsi que d’avoir « compromis l’ordre public zaïrois spécialement
en matière économique, financière et monétaire » (décret d’expulsion du
31 octobre 1995), pour en déduire qu’il lui était devenu ipso facto impos-
sible d’exercer ses fonctions de gérant, dans la mesure où il n’était plus à
même d’entrer en relation avec ses interlocuteurs congolais et notamment
 es administrations concernées par les créances de ses sociétés ?
   15. La Cour en arrive ensuite au droit de M. Diallo de surveiller et de
contrôler les actes accomplis par la gérance, et relève que, « [s]’il est peut-
être vrai que les détentions et l’expulsion de M. Diallo ont rendu plus
difficile l’activité commerciale des sociétés, elles n’ont pu en aucun cas
empêcher celui-ci de surveiller et de contrôler la gérance, quel que soit
 ’endroit où il se trouvait » (arrêt, par. 147). La Cour en reste là aussi à
une affirmation de principe sans relation avec la réalité en cause, surtout
 orsqu’on sait à quel point les activités de contrôle nécessitent une pré-
sence réelle, dans le pays concerné, du contrôleur, qui est en l’occurrence
 ’unique associé, même si celui-ci parvient à désigner des collaborateurs
sur place en RDC.
   16. Quant au droit de propriété de M. Diallo sur ses parts sociales, y
compris son droit à percevoir un éventuel dividende ou tout autre mon-
 ant en cas de liquidation des sociétés, la Cour se limite à dire qu’« il

92

n’existe ... aucune preuve de ce que des dividendes aient jamais été décla-
rés ou qu’une quelconque mesure ait été prise pour liquider les sociétés »
 arrêt, par. 157). Pourtant M. Diallo vivait bien du revenu tiré de ses
sociétés pendant qu’il résidait en RDC !
   17. Quant au pouvoir de se prononcer sur la dissolution de la société
qui revient à l’assemblée générale (article 99 du décret de 1887), il s’agit
 héoriquement d’un acte collectif nécessitant le vote des associés, mais
dans le cas d’espèce la décision revenait à M. Diallo. Expulsé, il lui était
 mpossible, en pratique, de procéder à la dissolution et à la liquidation de
ses sociétés, ainsi qu’à la réalisation du reliquat de leur actif, sans comp-
 er que lesdites sociétés, laissées à l’abandon et privées du produit de leurs
créances sur l’Etat congolais, avaient, entre-temps, complètement péri-
clité. Alors, certes M. Diallo n’a pas été privé formellement de son droit
de propriété sur ses parts sociales, mais dans les faits il a été privé entiè-
rement de l’usus et du fructus de celui-ci, puisqu’il ne pouvait ni en tirer
 es dividendes ni en disposer réellement.

   18. Dans cette affaire, l’entrave à l’exercice des droits de M. Diallo,
comme conséquence de son expulsion, équivalait à mon avis, de la part
de la RDC, à le priver de ses droits propres en tant qu’associé, commet-
 ant ainsi des actes illicites qui engagent sa responsabilité internationale.
En distinguant, dans son arrêt du 24 mai 2007 sur les exceptions prélimi-
naires, entre les droits des associés et ceux des sociétés, la Cour a voulu
prendre en compte la structure juridique de celles-ci ; en refusant de pren-
dre en compte le droit de M. Diallo d’exercer ses droits d’associé, la Cour
a, dans son arrêt du 30 novembre 2010 sur le fond, vidé ceux-ci de toute
portée réelle.

                                         (Signé) Mohamed BENNOUNA.




93

